                                             August 27, 2020

VIA ECF
Honorable Loretta A. Preska
U.S. District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re: United States v. Steven Donziger, No. 19-CR-561 (LAP); 11-CIV-691 (LAK)

Dear Judge Preska:

        I write in response to Ms. Glavin’s August 25, 2020 letter (Dkt. 141) in order to
urge you to grant the relief we requested in my August 21 letter (Dkt. No. 131). Ms. Gavin’s
letter confirms the need for an order which will establish, one way or the other, whether
there have been ex parte communications between Judge Kaplan and the prosecutors and
the content of any such communication.

       Initially, I agree that we have raised this issue several times, in our attempt to
receive a definitive answer regarding whether such communications have occurred. The
prosecutors have never denied that such contacts have occurred. Instead, Ms. Glavin
repeats a carefully worded statement denying only specific types of communications. 1
Regardless of what the prosecution may believe about the propriety of such
communications, if they had not occurred and were not occurring, it would have been easy
enough to assure Mr. Donzinger of that fact, without qualification. It is fair to assume that
those assurances have not been provided because they cannot be provided.

        Judge Kaplan has not recused himself from this case and is still overseeing the civil
case against Mr. Donzinger. Pursuant to your previous order, everything filed in this case
must also be filed in the civil case. See Dkt. No. 2. As a result, everything in this case is
effectively before Judge Kaplan as well. Because the cases are closely related, they can be
seen as one inter-related matter, with two judges and three parties. Even if Judge Kaplan
recused himself from this criminal case, any communications with any of the parties should
be subject to the same standards.

1
 Mr. Donzinger is understandably leery of the prosecution’s representation because it is
carefully limited, relies on subjective assessment of intent, and follows her firm’s previous
concealment of its relationship with Chevron.



                       O F F I C E S   I N    B R E M E R T O N   A N D   S E A T T L E
Honorable Loretta A. Preska
August 27, 2020
Page 2


        If Judge Kaplan is communicating with the prosecution, this would be an improper
ex parte communication. See Canon 3(A)(4) of the Code of Conduct for United States
Judges (“Except as set out below, a judge should not initiate, permit, or consider ex parte
communications or consider other communications concerning a pending or impending
matter that are made outside the presence of the parties or their lawyers.”). Canon 3(A)(4)
also requires that the judge notify the parties of the subject matter of any unauthorized ex
parte communication and allow them an opportunity to respond. Id. In addition, the
prosecutors have their own ethical obligation to avoid improper ex parte conduct. Standard
3-3.3 of the ABA’s Criminal Justice Standards for the Prosecution Function provides, “A
prosecutor should not engage in unauthorized ex parte discussions with, or submission of
material to, a judge relating to a particular matter which is, or is likely to be, before the
judge.” This is not limited to the matter in which the prosecutor is appearing.

         Finally, even if Judge Kaplan is not considered a judge in this case, he should not
be communicating with or advising the prosecutors of a litigant who is before him in other
litigation, as Mr. Donzinger is. The black letter of Canon 1 of the Code of Conduct for
United States Judges states, “A Judge should uphold the integrity and independence of the
judiciary.” The Canon further provides, “A judge should maintain and enforce high
standards of conduct and should personally observe those standards, so that the integrity
and independence of the judiciary may be preserved.” Volunteering as a prosecution
advisor even in an unrelated case, even if that case were before an entirely different court,
is inconsistent with this fundamental rule. Doing the same in a case that the Judge initiated
and has never recused himself from, that seeks criminal penalties against a litigant who is
before the Judge on a different matter, clearly conflicts with this principle.

       If there have been no communications between Judge Kaplan and the prosecution,
this Court has the power to put this matter to rest by granting our request. If there have
been such communications, Mr. Donzinger cannot properly litigate issues regarding his
due process rights in both this case and the civil case without proper disclosure. The
prosecution has identified no substantive reasons that such an order should not be issued.

       Thank you for your attention to this matter.

                                              Sincerely,

                                              FRIEDMAN | RUBIN




                                              Richard H. Friedman
